Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 21-29 and 31-40 are pending. Claims 21-29 and 31-40 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 08/11/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claim 22, in the non-final mailed 05/12/2021 is withdrawn. The amendment to claim 21 has overcome the rejection of record.
The 112(d) rejection of claim 35, in the non-final mailed 05/12/2021 is withdrawn. The amendment to claim 35 has overcome the rejection of record.
The 103(a) rejection of claims 21-28 over ‘680 (USPatent 5,472,680 Patent date 12-1995) and ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926) and Feng et al. (Absorption of Nitrogen Dioxide in Water and Dilute Nitric Acid Solution with Constant-Volume Absorption System, Chinese Journal of Inorganic Chemistry, Vol 29, No. 1, pp. 95-102, Published 2013 and De Dietrich, ( 6 pages, Published 02-2017), in 
The 103(a) rejection of claims 21-40 over ‘398 (USPatent 6,500,398 Patent date 12-2002, as cited as D1 in the Written Opinion for PCT/US2018/063732), Feng et al. (Absorption of Nitrogen Dioxide in Water and Dilute Nitric Acid Solution with Constant-Volume Absorption System, Chinese Journal of Inorganic Chemistry, Vol 29, No. 1, pp. 95-102, Published 2013 and De Dietrich, ( 6 pages, Published 02-2017), in the non-final mailed 05/12/2021 is withdrawn. The amendment to claim 21, 31 and 36 has overcome the rejection of record.
The ODP rejection of claims 21-40 over claims 1-3, 5, 8, 10-11, and 13-15 of U.S. Patent No. ‘624 (US Patent 10,723,624) in view of ‘398 (USPatent 6,500,398 Patent date 12-2002, as cited as D1 in the Written Opinion for PCT/US2018/063732), Feng et al. (Absorption of Nitrogen Dioxide in Water and Dilute Nitric Acid Solution with Constant-Volume Absorption System, Chinese Journal of Inorganic Chemistry, Vol 29, No. 1, pp. 95-102, Published 2013 and De Dietrich, (6 pages, Published 02-2017), in the non-final mailed 05/12/2021 is withdrawn. The approved Terminal disclaimer filed 08/11/2021 has overcome the rejection.
The following newly applied 103 rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The 103 rejections were necessitated by amendment.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 21-24 and 26-29 and  is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image1.png
    248
    635
    media_image1.png
    Greyscale

Scope of the Prior Art
	940 teaches (p. 5 of 19) the following.

    PNG
    media_image2.png
    356
    1108
    media_image2.png
    Greyscale

	This above teaching is motivation to prepare adipic acid, comprising: reacting at least one of cyclohexanone and cyclohexanol with nitric acid to produce adipic acid and an offgas comprising: nitrous oxide (N2O); and optionally nitrogen; converting the nitrous oxide present in the offgas to nitrogen oxide (NO) by passing the offgas through a reactor to yield a product composition comprising nitrogen oxide; and converting nitrogen oxide in the compressed product composition to nitric acid.
Concerning the reactor, 940 teaches (p. 9 of 19) a tubular reactor.
	Concerning the pressure of the offgas in the reactor, 940 teaches (p. 6 of 19, Example 1) a working example of 0.5 kg/cm2. This converts to 7.1 psi. This pressure overlaps the instant pressure of 10 psi.
	Concerning the compression of the product composition comprising nitrogen oxide, 940 teaches (p. 5 of 19) the compression of the offgas (which contains NO) to 1-2 kg/cm2 (14-28 psi) (instant claim 22) prior to being converted to NO2 (nitrogen dioxide) via oxidation, with a subsequent conversion of the NO2 to nitric acid in an absorption tower. This teaching is motivation to compress any NO containing stream prior to conversion to nitric acid.	Concerning claims 23-24, and quenching the product composition to form a cooled product composition having a temperature of less than 1600F, 940 teaches (p. 6 of 19) after the thermal decomposition gases are cooled almost to ambient temperature. Almost ambient temperature lies within the instant range of less than 1600F.
Concerning claim 26-27, the preheating of the offgas to less than 1800F prior to conversion to N2O to NO, 940 teaches (p. 5 of 19) the offgas is sent to a structure that allows it to exchange heat with the gases formed at a high temperature, at which N2O could decompose. 940 teaches (p. 5 of 19) the pre-heated temperature to be 900C or 1652F. This temperature overlaps the instant range of less than 1800F.
Concerning claim 28 and the operation of the reactor greater than 2400F, (2401F is 1316.1C), 940 teaches (p. 5 of 19) a range of 1000 to 1300C. 1300 is 99% of 1316.1C. 1300C is close to the instant value of greater than 2400F.
Concerning instant claim 29 and the yield of greater than 15%, 940 teaches (p. 6 of 19, Example 1) a working example of the efficiency of N2O to NO to be 25.4%. This efficiency overlaps the instant yield. 

Ascertaining the Difference
	940 does not teach compression of the NO containing product composition prior to conversion to nitric acid. However, as argued above, 940 teaches (p. 5 of 19) the compression of the offgas (which contains NO) to 1-2 kg/cm2 (14-28 psi) (instant claim 22) prior to being converted to NO2 (nitrogen dioxide) via oxidation, with a subsequent conversion of the NO2 to nitric acid in an absorption tower. This teaching is motivation to compress any NO containing stream prior to conversion to nitric acid.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 940 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have converted the N2O to NO as taught by 940 (p. 5 of 19) and compressed the NO made from the N2O, prior to conversion to nitric acid. The ordinary artisan would have done so with a reasonable expectation of success because 940 teaches (p. 5 of 19) the compression of the offgas (which contains NO) to 1-2 kg/cm2 (14-28 psi) prior to being converted to NO2 (nitrogen dioxide) via oxidation, with a subsequent conversion of the NO2 to nitric acid in an absorption tower. This teaching is motivation to compress any NO containing stream prior to conversion to nitric acid.
Concerning claims 23-24, and quenching the product composition to form a cooled product composition having a temperature of less than 1600F, 940 teaches (p. 6 of 19) after the thermal decomposition gases are cooled almost to ambient temperature. Almost ambient temperature lies within the instant range of less than 1600F. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 26-27, the preheating of the offgas to less than 1800F prior to conversion to N2O to NO, 940 teaches (p. 5 of 19) the offgas is sent to a structure that allows it to exchange heat with the gases formed at a high temperature, at which N2O could decompose. 940 teaches (p. 5 of 19) the pre-heated temperature to be 900C or 1652F. This temperature overlaps the instant range of less than 1800F.
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning claim 28 and the operation of the reactor greater than 2400F, (2401F is 1316.1C), 940 teaches (p. 5 of 19) a range of 1000 to 1300C. 1300 is 99% of 1316.1C. 1300C is close to the instant value of greater than 2400F.
See MPEP 2144.05 "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0, explaining "[t]hat which infringes if later anticipates if earlier". The pH and pKa1 of the prior art in conjunction with the cationic exchange of the prior art performs substantially the same function in substantially the same way to reach substantially the same result, the result being the instant isolation of the target monoamine.
Concerning instant claim 29 and the yield of greater than 15%, 940 teaches (p. 6 of 19, Example 1) a working example of the efficiency of N2O to NO to be 25.4%. This efficiency overlaps the instant yield.
MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues Reimer et al. (reference 680) and Tagawa et al (reference 398) operate at much higher pressures, As a result there can be no expectation of success in modifying 680 and 398 to significantly reduce the operating pressure and still have the original process be suitable for their intended purpose.
680 and 398 fail to teach or suggest the lower pressures recited in Claims 21, 31, and 36, and because combination/modification of 680 and 398 to meet the claimed operating pressure would be improper, these claims are patentable.

Examiner’s response:
680 and 398 were not relied upon and/or modified to teach the instant pressures. Reference Asahi (reference 940) is being relied upon to teach the instant pressures. Therefore, the claims are obvious in view of by 940.
Applicant argues:
Applicant argues 940 relates to a different process and its teachings are not relevant to, applicable to; or combinable with 680 and 398.

Examiner’s response:
Reference 940, 680 and 398 are in the same field of endeavor as the applicant’s invention of decomposing N2O to NO. Therefore, references 940, 680 and 398 are combinable.

Applicant argues:
Applicant argues 680 and 398 fail to teach the instant temperatures. 

Examiner’s response:
The rejections of record utilize 940 to render the instant temperatures obvious. Therefore, the claims are obvious in view of 940.
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926) as applied to claims 21-24 and 26-29 in the above 103 rejection and in further view of ‘680 (USPatent 5,472,680 Patent date 12-1995). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image3.png
    44
    628
    media_image3.png
    Greyscale


Scope of the Prior Art
	 The teachings of 940 are written in the above 103 rejection and are incorporated herein by reference.
Ascertaining the Difference
	940 does not teach the cooled product composition having a temperature range of 900 to 1400F.
Secondary Reference
	680 teaches (column 5, lines 1-10) reactor effluent gases are immediately mixed and quenched to avoid thermal losses of the produced NO. 680 teaches (column 5, lines 1-10) temperatures of quench gasses being 750 and 450C, which converts to 1382 to 842F. This temperature range lies within the instant temperature range of 900 to 1400F.
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 940 and 680 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have produced the thermal decomposition gases as taught by 940 (p. 6 of 19) and then quenched the decomposition gases to 750 and 450C as taught by 680 (column 5, lines 1-10). 
This temperature range lies within the instant temperature range of 900 to 1400F. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
The ordinary artisan would have quenched the decomposition gases with a reasonable expectation of success because 680 teaches (column 5, lines 1-10) reactor effluent gases are immediately mixed and quenched to avoid thermal losses of the produced NO.
Upon doing so, the ordinary artisan would have arrived at instant claim 25.

 Claim 31, and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image4.png
    271
    618
    media_image4.png
    Greyscale

Scope of the Prior Art
940 teaches (p. 5 of 19) the following.

    PNG
    media_image2.png
    356
    1108
    media_image2.png
    Greyscale

	This above teaching is motivation to prepare adipic acid, comprising: reacting at least one of cyclohexanone and cyclohexanol with nitric acid to produce adipic acid and an offgas comprising: nitrous oxide (N2O); and optionally nitrogen; converting the nitrous oxide present in the offgas to nitrogen oxide (NO) by passing the offgas through a reactor to yield a product composition comprising nitrogen oxide; and converting nitrogen oxide in the compressed product composition to nitric acid.
Concerning the reactor, 940 teaches (p. 9 of 19) a tubular reactor.
Concerning the offgas, 940 teaches (p. 6 of 19, Example 1) the below synthesis of the offgas. 
    PNG
    media_image5.png
    109
    1093
    media_image5.png
    Greyscale

This above synthesis is substantially identical to the synthesis detailed in the specification in paragraph 60. 
Concerning the preheating of the offgas to less than 1800F prior to conversion to N2O to NO, 940 teaches (p. 5 of 19) the offgas is sent to a structure that allows it to exchange heat with the gases formed at a high temperature, at which N2O could decompose. 940 teaches (p. 5 of 19) the pre-heated temperature to be 900C or 1652F. This temperature overlaps the instant range of less than 1800F.
Concerning the yield of greater than 15%, 940 teaches (p. 6 of 19, Example 1) a working example of the efficiency of N2O to NO to be 25.4%. This efficiency overlaps the instant yield.
Concerning the operation of the reactor at 2200F or greater, (2200F is 1204C), 940 teaches (p. 5 of 19) a range of 1000 to 1300C. This range of 1000 to 1300C (1832 to 2372) overlaps the instant temperature range of 2200F or greater.
Concerning claim 33 and the lack of a removal of NO from the offgas prior to the decomposition of the N2O, 940 teaches 3-4 of 19 the desirability to remove NO and NO2 from the offgas prior to the decomposition of the N2O. The teaching of a desire by 940 is interpreted to be a preference and not a requirement. See MPEP 2123 II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
Concerning claim 34, and the direct feeding of the pre-heated gasses to the reactor, 940 is silent to stalling the feeding of the pre-heated gasses to the reactor. Therefore, the pre-heated gasses are understood to be fed directly into the reactor.
	  
Ascertaining the Difference
	940 does not teach the temperature of the offgas being 800F. 940 does not teach to not treat the production reaction to remove the NO. 940 does not explicitly teach to feed the preheated offgas to the reactor.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 940 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have produced the offgas taught by 940 teaches (p. 6 of 19, Example 1). The ordinary artisan would have done so with a reasonable expectation of success because 940 teaches (p. 6 of 19, Example 1) to oxidize cyclohexanol and cyclohexanone with nitric acid to form adipic acid and an oxidation gas. 
Concerning the offgas being at a temperature of less than 800F (claim 31), this limitation is met by 940. The reason being 940 teaches (p. 6 of 19, Example 1) substantially identical methods to prepare the offgas as instantly claimed. For example, 940 teaches (p. 6 of 19, Example 1) the offgas is obtained by the oxidation of cyclohexanone and cyclohexanol with nitric acid. The instant specification (par. 60) details the methods for obtaining the offgas being “the means for generating the offgas is a chemical process in which the nitric acid is a reactant and is converted at least in part during the process to the N2O”. This is a very general and broad procedure that is substantially identical to the teachings of 940 (p. 6 of 19, Example 1). Therefore, the methods taught by 940 (p. 6 of 19, Example 1) would have produced the instant offgas being at a temperature of less than 800F. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning claim 33 and the lack of a removal of NO from the offgas prior to the decomposition of the N2O, 940 teaches (p. 3-4 of 19) the desirability to remove NO and NO2 from the offgas prior to the decomposition of the N2O. The teaching of a desire by 940 is interpreted to be a preference and not a requirement. See MPEP 2123 II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” Therefore, it would have been obvious to not treat the production reaction to remove the NO with a reasonable expectation of success.

Claim 32 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926) as applied to claims 31 and 33-34 and in further view of ‘398 (USPatent 6,500,398 Patent date 12-2002, as cited as D1 in the Written Opinion for PCT/US2018/063732). This rejection was necessitated by amendment.
Interpretation of Claims

    PNG
    media_image6.png
    54
    619
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    73
    624
    media_image7.png
    Greyscale

Scope of the Prior Art
	The teachings of 940 are written in the above 103 rejections and are incorporated herein by reference.
Additional teachings of 940 are as follows. 940 teaches (p. 5 of 19) the offgas is sent to a structure that allows it to exchange heat with the gases formed at a high temperature. This structure is the preheater unit.

Ascertaining the Difference
	940 does not teach preheating the offgas to 900 to 1500F nor the pre-heater separate from the reactor.  

Secondary Reference
398 teaches (column 8) a preferred pre-heating temperature of 750 to 950C, which equates to 1382 to 1742F. The range of 1382 to 1742F overlaps the instant range of 900 to 1500F.
398 teaches (column 7) similar motivation to pre-heat the N2O as taught by 940 (p. 5 of 19). The similar teaching being the heating of the offgas to a temperature to initiate the thermal composition of N2O.
Concerning the preheater being separate from the reactor (claim 32), 398 teaches (column 13) any known method to perform preheating can be utilized, which includes a catalytic reaction. This catalytic reaction would necessarily have to be performed in a separate space/reactor from the instant decomposition reactor.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 940 and 398 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have pre-heated the offgas to 750 to 950C as taught by 398 teaches (column 8). The ordinary artisan would have done so with a reasonable expectation of success because both 398 (column 7) and 940 (p. 5 of 19) teach similar motivation to preheat the offgas to a point at which the decomposition of N2O starts. 
398 teaches (column 8) a preferred pre-heating temperature of 750 to 950C, which equates to 1382 to 1742F. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Due to 398 teaching the pre-heater separate from the reactor, it would have been obvious with a reasonable expectation of success to pre-heat the offgas separate from the reactor and arrive at the instant invention.
	

Claim 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘940 (JP1986 257940, published 11-1986, all references to 940 are to a translation supplied by applicant in IDS filed 07/16/2019 in US case 16/208,926) and ‘398 (USPatent 6,500,398 Patent date 12-2002, as cited as D1 in the Written Opinion for PCT/US2018/063732). This rejection was necessitated by amendment.

Interpretation of Claims

    PNG
    media_image8.png
    351
    625
    media_image8.png
    Greyscale


Scope of the Prior Art
940 teaches (p. 5 of 19) the following.

    PNG
    media_image2.png
    356
    1108
    media_image2.png
    Greyscale

	This above teaching is motivation to prepare adipic acid, comprising: reacting at least one of cyclohexanone and cyclohexanol with nitric acid to produce adipic acid and an offgas comprising: nitrous oxide (N2O); and optionally nitrogen; converting the nitrous oxide present in the offgas to nitrogen oxide (NO) by passing the offgas through a reactor to yield a product composition comprising nitrogen oxide; and converting nitrogen oxide in the compressed product composition to nitric acid.
Concerning the reactor, 940 teaches (p. 9 of 19) a tubular reactor. This would allow for a length to diameter ratio.
Concerning the offgas, 940 teaches (p. 6 of 19, Example 1) the below synthesis of the offgas. 
    PNG
    media_image5.png
    109
    1093
    media_image5.png
    Greyscale

This above synthesis is substantially identical to the synthesis detailed in the specification in paragraph 60. 
Concerning the preheating of the offgas to less than 1800F prior to conversion to N2O to NO, 940 teaches (p. 5 of 19) the offgas is sent to a structure that allows it to exchange heat with the gases formed at a high temperature, at which N2O could decompose. 940 teaches (p. 5 of 19) the pre-heated temperature to be 900C or 1652F. This temperature overlaps the instant range of less than 1800F.
Concerning the yield of greater than 15%, 940 teaches (p. 6 of 19, Example 1) a working example of the efficiency of N2O to NO to be 25.4%. This efficiency overlaps the instant yield.
Concerning the operation of the reactor at 2200F or greater, (2200F is 1204C), 940 teaches (p. 5 of 19) a range of 1000 to 1300C. This range of 1000 to 1300C (1832 to 2372) overlaps the instant temperature range of 2200F or greater.
Concerning the pressure of the offgas in the reactor, 940 teaches (p. 6 of 19, Example 1) a working example of 0.5 kg/cm2. This converts to 7.1 psi. This pressure overlaps the instant pressure of 10 psi.
Concerning the compression of the product composition comprising nitrogen oxide, 940 teaches (p. 5 of 19) the compression of the offgas (which contains NO) to 1-2 kg/cm2 (14-28 psi) (instant claim 22) prior to being converted to NO2 (nitrogen dioxide) via oxidation, with a subsequent conversion of the NO2 to nitric acid in an absorption tower. This teaching is motivation to compress any NO containing stream prior to conversion to nitric acid.
Concerning no external heat being added to the reactor after the start of the reaction, 940 teaches (p. 4 of 19) upon the pre-heated gasses start to decompose, the decomposition generates heat and the temperature increases due to the heat of decomposition. 940 (p. 4 of 19) is silent about adding heat after the start of the reaction.
Concerning claims 39-40, and quenching the product composition to form a cooled product composition having a temperature of less than 1600F, 940 teaches (p. 6 of 19) after the thermal decomposition gases are cooled almost to ambient temperature. Almost ambient temperature lies within the instant range of less than 1600F.
Ascertaining the Difference
	940 does not teach the temperature of the offgas being 800F. 940 does not teach a length to diameter ratio of greater than 4. 
940 does not teach compression of the NO containing product composition prior to conversion to nitric acid. However, as argued above, 940 teaches (p. 5 of 19) the compression of the offgas (which contains NO) to 1-2 kg/cm2 (14-28 psi) (instant claim 22) prior to being converted to NO2 (nitrogen dioxide) via oxidation, with a subsequent conversion of the NO2 to nitric acid in an absorption tower. This teaching is motivation to compress any NO containing stream prior to conversion to nitric acid.
940 does not teach the residence time it takes (<30 sec.) for the preheated gas to leave the preheater and arrive in the reactor.
940 does not teach the cooled product composition being at 1600F or less.
Secondary Reference
398 teaches (column 20) a reactor with a 400mm inner diameter with a wall thickness of 300, which equates to a 1000mm outer diameter and a 4300mm length. Dividing 4300L by 1000mm Dia. equals a value greater than 4. 
Tubular reactors, which are taught by 940 (figure 3) are common in the field of endeavor of the invention. 398 teaches (column 20) a reactor having a cylindrical shape which is necessarily tubular in nature. Thus, 398 is in the same field of endeavor as the instant process which claims a reactor having a length to diameter L/D ratio.
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 940 and 398 to arrive at the instant invention.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the reactor dimensions as taught by 398 (column 20) in the tubular reactor taught by 940 (p. 9 of 19). The ordinary artisan would have done so to satisfy a need for dimensions in the tubular reaction taught by 940 (p. 9 of 19). The ordinary artisan would have has a reasonable expectation of success in doing so because both the reactors taught by 398 (column 20) and 940 (p. 9 of 19) are used for the identical purpose of decomposing N2O to NO.
Concerning the offgas being at a temperature of less than 800F and the offgas comprises greater than 60 mol% N2O (claim 37), these limitations are met by 940. The reason being 940 teaches (p. 6 of 19, Example 1) substantially identical methods to prepare the offgas as instantly claimed. For example, 940 teaches (p. 6 of 19, Example 1) the offgas is obtained by the oxidation of cyclohexanone and cyclohexanol with nitric acid. The instant specification (par. 60) details the methods for obtaining the offgas being “the means for generating the offgas is a chemical process in which the nitric acid is a reactant and is converted at least in part during the process to the N2O”. This is a very general and broad procedure that is substantially identical to the teachings of 940 (p. 6 of 19, Example 1). Therefore, the methods taught by 940 (p. 6 of 19, Example 1) would have produced the instant offgas being at a temperature of less than 800F and the offgas comprises greater than 60 mol% N2O. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Concerning the operation of the reactor at 2200F or greater, (2200F is 1204C), 940 teaches (p. 5 of 19) a range of 1000 to 1300C. This range of 1000 to 1300C (1832 to 2372) overlaps the instant temperature range of 2200F or greater. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the residence time (claim 38), it would have been obvious to limit the amount of time it takes the preheated gas to leave the preheater and arrive at the reactor to limit heat loss. The ordinary artisan would have therefor arrived at the instant time via routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claims 39-40, and quenching the product composition to form a cooled product composition having a temperature of less than 1600F, 940 teaches (p. 6 of 19) after the thermal decomposition gases are cooled almost to ambient temperature. Almost ambient temperature lies within the instant range of less than 1600F. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Conclusion
Claims 21-29 and 31-40 are rejected. No claims allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766.  The examiner can normally be reached on M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.G.D/Examiner, Art Unit 1622  


/JAFAR F PARSA/Primary Examiner, Art Unit 1622